EXHIBIT 10.1
 
 
AMENDMENT NO. 1
to the
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT




AMENDMENT (“Amendment No. 1”), effective as of the 27th day of May 2014, by and
between Ralph Lauren Corporation, a Delaware corporation (the “Company”), and
Roger N. Farah (the “Executive”).


WHEREAS, the Executive is party to an Amended and Restated Employment Agreement
by and between the Company and the Executive dated November 1, 2013 (the
“Employment Agreement”); and


WHEREAS, the Company and the Executive wish to amend the Employment Agreement in
certain respects;


NOW, THEREFORE, intending to be bound, the parties hereby agree as follows.

   
1.
  Section 4(g) of the Employment Agreement is amended in its entirety to read as
follows, effective as of the date set forth above:



“Effective November 1, 2013, Executive shall be permitted to elect to cancel 50%
of the RSUs that were granted to the Executive on July 1, 2004 (the “Vested
RSUs”) in exchange for a credit to the deferred compensation account described
in Section 4(a)(iii) above.  Effective May 27, 2014, Executive shall also be
permitted to elect to cancel the remaining Vested RSUs in exchange for a credit
to the deferred compensation account described in Section 4(a)(iii) above;
provided, however, that such election to cancel must be effective not later than
May 30, 2014.  The amount of the credit in each case shall be equal to the
product of the number of Vested RSUs so cancelled and the fair market value of a
share of the Company’s Class A common stock on the date of such cancellation.
Such amounts shall be treated in the same manner as all other amounts allocated
to such account, except that such amounts shall be paid to the Executive on the
same date on which the Vested RSUs would have been settled had they not been
cancelled in accordance with this Section.”


 
 

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the Company has caused this Amendment No. 1 to be duly
executed and the Executive has hereunto set his hand, effective as of the date
first set forth above.





         
RALPH LAUREN CORPORATION
             
By:
 /s/ Ralph Lauren    
Name:  Ralph Lauren
   
Title: Chairman and Chief Executive Officer
       
Date: May 27, 2014
             
EXECUTIVE
        /s/ Roger N. Farah  
Roger N. Farah
       
Date: May 27, 2014



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------